Stephens, J.
1. Although a case in this court is one in which it is not sought to review a judgment upon a motion for a new trial, yet what purports to be a brief of the evidence must be such a brief as is required by the Civil Code (1910), § 6093, in motions for a new trial. Civil Code (1910), § 6140 (1); Ryan v. Kingsbery, 88 Ga. 361 (14 S. E. 596); Cooper v. Whaley, 90 Ga. 285 (15 S. E. 824); Batchelor v. Batchelor, 97 Ga. 425 (24 S. E. 157).
2. It appearing in this case, which comes to this court upon a direct bill of exceptions to the award of a nonsuit, that no bona fide effort has been made to brief the evidence by reducing it to narrative form, as is required' before this court can be called upon to consider the evidence, and what purports to be a brief of the evidence being matter contained in the bill of exceptions which consists of questions and answers, matter excluded from evidence, objections of counsel as to the admissibility of testimony, rulings of the court thereon, and interpolations and colloquies by counsel, no brief of the evidence as is required by law is presented for this court’s consideration. Roberts v. Rowell, 152 Ga. 97 (108 S. E. 466) ; Jackson v. Dorsey, 26 Ga. App. 372 (106 S. E. 210) ; O’Farrell v. Templemam, 39 Ga. App. 222 (146 S. E. 914).
3. The only assignments of error presented in the bill of exceptions being assignments of error upon the award of a nonsuit, and the admission and exclusion of testimony,, the merits of none of which can be determined without a consideration of the evidence, and there being no legal brief of the evidence, no error appears. The judgment awarding a nonsuit is therefore affirmed.

Judgment affirmed.


JenMns, P. J., and Bell, J., concur.

J. A. McFarland, for plaintiff.
R. C. Piiiman, W. M. Sapp, for defendants.